Title: From David Humphreys to William Heath, 5 May 1782
From: Humphreys, David
To: Heath, William


                        
                            Sir
                            Head Quarters May 5th 1782
                        
                        His Excellency the Commander in Chief requests you will be pleased to forward the Letter transmitted
                            herewith, in the most expeditious manner, by a Flag. I have the honor to be Sir Your Most Hble Servant
                        
                            D. Humphreys
                            Aid de Camp
                        
                    